Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.       The Office acknowledges the receipt of Applicant’s amendment filed August 10, 2021. Claims 1, 3, 5-11, 13-17, 19-22 and 27 are pending. Claims 17, 19-22 and 27 are withdrawn. Claims 1, 3, 5-11 and 13-16, to the extent of SEQ ID NO:9, are examined. 
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Specification
2. 	The disclosure is objected to because of the following: 
On page 20, lines 20 and 24, “Lycopersicum” is misspelled. In response, Applicant amended page 20, lines 13 and 22. The specification submitted to the Office does not contain “Lycopersocum” on lines 13 and 22. It is requested that Applicant submit an amendment with the correct line numbering as consistent with the specification submitted to the Office on September 26, 2018.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3.	Claims 1, 3, 5-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
	In claim 1, the metes and bounds of “such sequences” are unclear. It is unclear whether Applicant is referring to the introgressed sequences from Solanum habrochaites or sequences that are similar to said introgressed sequences, and the introgressed sequences are examples. It is suggested “such” be amended to “said”.
	In claim 1, the metes and bounds of “corresponding” are unclear. It is unclear whether “the chromosomal region corresponding to SEQ ID NO:13 ending with the nucleotide identified as SNP EE_2225 located at position 61 of SEQ ID NO:13” includes the recited region of SEQ ID NO:13 or a sequence that somehow corresponds to said sequence. If Applicant intended the latter, it is unclear how “correspond” is determined. It is suggested “corresponding” be deleted. In (b), it is suggested “correspond to” be amended to “are” and “corresponding” be deleted. 
In claim 1, it is further unclear whether SEQ ID Nos. 2-12 are included. It is suggested Applicant clarifies that SEQ ID Nos. 1-13 are encompassed by the claims. For examination purposes, the Office interprets claim 1 to include SEQ ID Nos. 1-13, from position 61 of SEQ ID NO:1 through and including position 61 of SEQ ID NO:13, and the 13 SNPs listed as the second bracketed nucleotide in Table 2.
	In claim 1, it is understood by the Office that “yield” refers to fruit yield, i.e., yield “allocated to fruits”.
	In claim 10, it is unclear what “limits included” means, as no limits are set forth. If Applicant intends to include the positions recited in the claim, it is suggested “between” be amended to “between and including”.

	In claim 16, “A plant part according to claim 13” should be amended to “The plant part according to claim 13” for proper antecedence.
Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(d)
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. 	Claims 7-10 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7, which depends from claim 1, only requires one of thirteen SNP markers, while claim 1 requires all thirteen SNP markers. Similarly, claim 8, which depends from claim 1, only requires two SNP markers. Claim 9, which depends from claim 1, only requires one of thirteen alleles, while claim 1 requires all thirteen alleles. Claim 10, which depends from claim 1, only requires a sequence from position 61 of SEQ ID NO:9 .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
6. 	No claim is allowed. 
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663